Title: To James Madison from Charles Pinckney, 20 April 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
Madrid April 20: 1802
I wrote you this morning since which I have received the inclosed from Mr Cevallos the first Secretary of State. I have already informed you that altho this is nominally the post of prime minister, yet that in fact the Prince of Peace who is generalissimo of the army and navy and the great favorite of the king, is at present the principal mover. His marriage with one of the king’s cousins seems to have secured his power and there are said to be secret reasons independent of this marriage which make it probable that during the king’s life at least this influence will continue. I was pleased to find him extremely polite & attentive and apparently much disposed to be our Friend. At the same time I found here as in Holland & France a great want of knowledge, not only of the Nature of our Government & its tendencies; but also of the actual state of things and the consequence is was of to Spain, to be always upon the most friendly terms with us. For these reasons, and to make them better acquainted with us & to impress upon them the importance not only of Amicably & Honorably arranging our claims for Spoliations; but also of doing all that now is in their power to secure to us the means of freely navigating the Mississipi, in a manner to prevent disputes in future, I transmitted to the Secretary of State the inclosed Representation, and at the same time I sent a copy of it to the Prince of Peace requesting his attentive examination & support.
In the part of it which relates to the claims of our Merchants I have incorporated I beleive, all your opinions upon this Subject, and in renewing the proposition sometime since made by my Predecessor (Colo Humphreys) for the nomination of commissioners to be chosen by each party, I beleive we have done the only thing possible to give our Citizens a chance of ever being relieved from the delays, & expences, & frequently  of these Tribunals. If we get the third or fifth commissioner (as the number may be) the thing is settled; but even if we lose the odd one, It is infinitely better for our claimants to have their causes brought before this Board than the ordinary Tribunals—because they will not only have their own countrymen present to explain & reason for them; but the Spaniards whom I expect to be appointed will probably be men not only of knowledge; but of that high character & standing, which will place them above the reach of improper influence. You will observe in my Letter to Mr Cevallos I have strongly impressed the necessity of this sort of appointment. By his Letter inclosed you will find in reply to me he says “the King has no objection to the nomination of Commissioners.” I shall now proceed to state to him the detail of the authorities of these Commissioners, which I wish to be exactly the same as their powers under the Treaty in 1795, except that they are not to be confined merely to the cases of vessels & cargoes captured.
I shall also contend for their sitting in Washington or Philadelphia; but as the last commission sat there, it is probable they will say it is but fair, this should be in Madrid. I shall however use all my exertions to have it in America & upon such principles as are equal & honorable, and such as I trust will meet the Presidents approbation. I may be mistaken, but I confess I have much confidence in the Justice & Honor of the King & his Cabinet. I beleive too I have made them better acquainted with us than they were formerly and in a way agreeable to them—in the release and dismissal of Vessels detained, in the acquittal of others, in the affair of the Quarantine & in their present apparent willingness to come into the appointment of Commissioners, I have at present no reason to complain of their inattention to me. As they pride themselves very much upon the extent of their empire I did not know how they would take a proposal to dismember it. I know they have been extremely sore upon the affair of Trinidad and viewing the extent of the seacoast of the Floridas & its admission of us into the gulf I was fearful they would answer at once that it was a possession so necessary to his majesty that he could not part with it. Much more however depends in this business on France than Spain for which reason I have wrote three letters to our minister in France urging him to use his influence at Paris as much as possible.
In the affair of the Floridas you have charged me with a difficult Business. I have however brought it before them in the manner most likely to effect it, if it is possible. I suppose the affectionate terms in which the proposal has been made & the Nature of the reasonings induced them to give it consideration, and altho: not probable I think it possible that the thing may be carried into effect.
In case of their agreeing to treat on this Subject I will then go into detail with them on our Discounts & on the Terms, the Sum, mode & times of payment of the balance, on all of which I wish you to instruct me—particularly as to the Sum to be given for both or for either, or for West Florida alone. Another thing has struck me which it is my Duty to state to you—it is that as Florida never was a part of the American Union or of the Territory claimed by them, if the Spaniards should be disposed to sell it, what is the particular mode to be adopted to sanction the receipt of the Cession, & the admission of the new Territory into the Union? We shall however have full time to consider these questions for this Court moves extremely slow in important Negotiations & the Prince of Peace yesterday speaking of this affair said “upon these points it was necessary to have in view the event of those now depending with the French Government.” The Definitive Treaty being signed & published in France, I cannot conceive what he alluded to unless there were difficulties still existing in the cession of Louisiana to France, if this is the case they then will postpone any opinion to me until they hear from France. In the interim as I beleive I know the true & indeed the only mode to be well with this Court, I shall endeavour by every act of Attention Moderation, and Friendship which is in my power to render them as much our Friends as possible. On this Subject you will soon hear from me again. I am collecting all the mercantile information respect[ing] discriminations & regulations of Commerce in my District & hope you will receive safe such as is already transmitted.
I repeat to you there is every prospect of Grain being high this year in every part of Europe—in France & all the south of Europe the rough cold Winter has destroyed nearly all their Crops & I suppose that England has not done much better. Bread is rising in this Capital & occasioned some days ago some tumult here in which six Boxes or Stalls in one of their corn Markets were burnt by the Populace—it has since subsided. In my next I am hopeful to send you my Propositions to the Secretary of State on the Subject of the appointment of Commissioners. I have been very unwell; but you may always expect from me when well the most regular communications & zealous & active attention to the Business of the Mission, which I can assure you employs us from morning to night from the numerous applications I have to make on the subject of Captures, Detentions & other vexatious interferences with our Commerce during the War.
I am collecting still further information for you on the subject of mercantile regulations & discriminations & shall regularly transmit you every other species of information in my power, & be glad to hear from you in return as I have yet recieved but three Letters from you since my arrival in Europe. Please present Me respectfully & affectionately to the President, & believe me always Dear Sir with the highest Esteem & most sincere regard Yours Truly
Charles Pinckney
I am also preparing another Letter on the subject of endeavouring to obtain the residence of a Consul or agent at New Orleans which you find they object to as incompatible with their general colonial regulations.
[Since writing the above I have found that the 21st Article of the Treaty will not embrace all our Claims, and have therefore varied it so as to use in my proposition, general terms, and should they agree to this, the Commissioners will be authorized to consider every Claim. I have submitted the proposition (a Copy of which is inclosed) on Tuesday & yesterday, I received the answer inclosed, in which as I apprehended, they think in point of fairness & convenience, the Commissioners should sit here, the last having met in America. The great object being with us to obtain the Commission on general principles—I shall not object to their sitting in Madrid, if I find they make a point of it, as I think you will be able to find some americans content to accept, of such Talents, Integrity, & Experience in this Business, as will qualify them to be Commissioners, and if I am so fortunate as to bring the Business to the close I wish, I recommend Mr Moses Young our Consul at Madrid, who ought certainly to be one, as he has a knowledge more extensive, intimate, and correct, of all these claims than any other Man can acquire in many Months. As to his Principles & Integrity they are universally known & acknowledged. The other ought unquestionably to be a sound & able Lawyer.
I have only to add that as I expected they insist upon the Junta sitting in Madrid. In answer to this I have sent the inclosed Letter Number 5 & prepared the Convention leaving the Name of the Place blank. To this in their usual manner & with great deliberation, I suppose they will answer in the course of this Month. I sent you in the inclosures of my last Dispatch Via Cadiz, their answer respecting the sale of Florida which was that “in an affair of such great importance His Majesty would require time to consider & answer the proposition,” & as I have reason to suppose they are still negotiating with France of course I must wait with patience their own time. I write the President next Week on some particular subjects in Cypher & shall send & inclose the Letter open to you to have decyphered. I am to request that all Gazettes, & large Bundles which are not very important may have Written on them “not to be put into the Post office but sent by the Carriers” & may be sent to the Consuls of the different Seaports to whom I have Written to prevent as much as possible the immense Expences of the Post office here which is for these Bundles sometimes 20 & 25 Dollars. I request my affectionate & sincere respects to the President & accept them my dear sir for Yourself & Mr Gallatin & our friends at Washington. With regard & Esteem I am dear sir Yours Truly

Charles Pinckney
May 12: 1802In Madrid]

 

   
   RC, duplicate, and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC in a clerk’s hand, with Pinckney’s corrections and additions (see n. 12); docketed by Brent. Second and third postscripts are not on the RC but are supplied within brackets from the duplicate copy; the second postscript is in a clerk’s hand; the third is in Pinckney’s hand and signed and dated by him. Unless otherwise noted, italicized words are those encoded by Pinckney’s secretary; key not found. RC decoded interlinearly by JM. For enclosures, see nn. 2 and 14–16.



   
   Letter not found.



   
   Pinckney enclosed copies of three letters to him from Cevallos, all dated 7 Apr. 1802 (2 pp.; in Spanish). The first acknowledged a 2 Apr. letter from Pinckney (see Pinckney to JM, 6 Apr. 1802, n. 2) and stated that in response the king had repeated his orders to Spanish colonial officials to treat the American squadron in the Mediterranean with respect. In the second (translated interlinearly by Wagner), Cevallos wrote that the king had no objection to the suggestion in Pinckney’s 24 Mar. 1802 letter that commissioners be named to adjudicate U.S. maritime claims against Spain (see Pinckney to JM, 6 Apr. 1802, n. 3). Cevallos’s third letter was in response to the proposal in Pinckney’s 24 Mar. letter regarding purchase by the U.S. of the Floridas and observed that a subject of so much consequence deserved great attention; Cevallos also relayed the king’s refusal of Pinckney’s request to permit the residence of a U.S. consul at New Orleans.



   
   Manuel Godoy, the Prince of the Peace, had risen from royal bodyguard to the highest reaches of the Spanish state through his influence on Queen María Luisa and her husband, King Charles IV. Whether, as was common currency in European courts at the time, this influence extended to sexual favors with the queen or not, Godoy exercised a near total ascendancy over the royal couple from 1788 until the expulsion of the Bourbons from the throne by Napoleon in 1808 (Hilt, Troubled Trinity, pp. 25–34).



   
   “It” in duplicate copy.



   
   Pinckney probably enclosed another copy of his 24 Mar. 1802 letter to Cevallos (see Pinckney to JM, 6 Apr. 1802, and n. 3).



   
   Left blank in RC and duplicate.



   
   Article 21 of the treaty of 1795 between the U.S. and Spain provided for a three-man commission to “terminate all differences on account of the losses sustained by the Citizens of the United States in consequence of their vessels and cargoes having been taken by” Spanish subjects. The commission sat at Philadelphia in 1798–99, awarding $325,550.07 on a total of forty cases (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:335–37; Samuel Flagg Bemis, Pinckney’s Treaty: A Study of America’s Advantage from Europe’s Distress, 1783–1800 [Baltimore, 1926], pp. 389–90).



   
   By article 4 of the Treaty of Amiens, Trinidad was ceded to Great Britain, whose forces had captured the island from Spain in 1797 (Gertrude Carmichael, The History of the West Indian Islands of Trinidad and Tobago, 1498–1900 [London, 1961], pp. 40–42, 52).



   
   Here Pinckney anticipated the constitutional conundrum posed to the Jefferson administration by the purchase of Louisiana and its integration into the U.S. For the constitutional questions surrounding the purchase, see Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:311–32.



   
   Underlined in RC.



   
   This section is marked in pencil, and “to be published” is written in the left margin.



   
   The remainder of the RC and the first postscript are in Pinckney’s hand and are not included in the duplicate copy.



   
   Underlined in duplicate.



   
   Pinckney probably enclosed an undated document (2 pp.; filed between Pinckney’s letters to JM of 14 and 15 Aug. 1802) proposing terms for a board of commissioners to be appointed “in order to terminate all differences on account of the losses sustained by the Citizens of the United States in consequence of the Acts committed by the Subjects of his Catholic Majesty, and others, within his Dominions, contrary to the Laws of Nations, or in violation of the Stipulations of the existing Treaty.”



   
   Cevallos’s 21 Apr. response (1 p.; in Spanish; translated interlinearly by Wagner) rejected Pinckney’s stipulation that the board of commissioners meet in the U.S., stating that the board should meet at the same place as the tribunal that would judge on the demands presented.



   
   Pinckney enclosed a copy of an undated letter to Cevallos (3 pp.; marked “Number 5”; docketed by Brent) arguing that having the board of commissioners sit in the U.S. would be more “convenient and equitable” because all the claimants resided in the U.S. and “all the proofs, witnesses and papers” were there also.



   
   Underlined in duplicate.


